DETAILED ACTION
This office action on the merits for application 16/624328 filed on 11/29/2022.  Claims 15-19, 24, 27, 29-30 are pending; claims 1-14, 20-23, 25-26, 28 are canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
Response to Arguments/Amendment
The previous claims objections to claims 17-19, 25 has been withdrawn in light of the amendment to the claims. However, the objection to claim 24 is maintained because the informalities has not corrected (see claim objections below).
The previous claim rejections under 35 USC 112 (b) and (d) have been withdrawn in light the amendment to the claims.
	
Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24, lines 6-7 recite “via a constant transmission mode” should read –via the constant transmission mode--- because transmission mode is claimed in claim 15.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 24, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, 24 recite “a first clutch” in line 2. It is double inclusion of a first clutch as claimed in claim 15 or different clutch. 
Claim 30 recites the limitation " a first constant transmission mechanism and via a second constant transmission mechanism " in lines 23-24 .  It is unclear whether applicant is referring to a first transmission mechanism and a second transmission mechanism in previous line 20-21.  Also, the terms “a constant first transmission” and “a constant second transmission” are unclear because it is unclear if the phrase “constant transmission” implies a structural transmission, or coupling/clutch or merely just a mode. As best understood, the phrase describes an operation mode, which is not a literal transmission in contrast to the current claim wording. For the purpose of examination, examiner interprets as first and second constant modes.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites “wherein the transmission assembly comprises a first clutch, wherein the first clutch connects the first transmission input shaft to the second transmission input shaft and additionally the first transmission input shaft or the second transmission input shaft to a component of the first planetary transmission in an engageable manner and a disengageable manner via   the constant transmission mode.” It does not further limit from claim 15 because this claim is broader claim followed narrow claim 15. Particularly, the recited limitation of claim 18 is broader than limitation “wherein the first clutch connects the first transmission input shaft to the second transmission input shaft and additionally the first transmission input shaft to a first component of the first planetary transmission in an engageable manner and a disengageable manner via the constant transmission mode” that claimed in claim 15. 
Claim 24 recites “the transmission assembly as claimed in claim 23” is improper dependent form because claim 24 is depended on canceled claim 23. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US20150167806 was previously cited by the examiner).
Claim 30: A transmission assembly (e.g. power transmission apparatus) for a hybrid vehicle (Figs.1-2) having an internal combustion engine (ENG) and an electric machine (MG), wherein a first drive torque (e.g. engine torque) of the internal combustion engine and a second drive torque (e.g. motor torque) of the electric machine are transferable to a drive shaft (OS1) of the hybrid vehicle via the transmission assembly, wherein the transmission assembly comprises:
 ((1) a first transmission input shaft (IS1), via which the first drive torque of the internal combustion engine is introduced into the transmission assembly; 
(2) a second transmission input shaft (IS4), via which the second drive torque of the electric machine is introduced into the transmission assembly; 
(3) the drive shaft (OS1); and
 (4) at least a first planetary transmission (PG) having at least a first ring gear (R), a first planetary carrier (PC), and a first sun gear (S); 
wherein the first transmission input shaft (IS1) is connected via the first planetary transmission to the second transmission input shaft (IS4) and to the drive shaft (a second rotation element is directly connected to input shaft IS3, wherein IS3 connects to OS1 via D1 and SL1. ¶ [0054]; [0065]);
wherein the transmission assembly provides a plurality of operating modes including: a. driving the drive shaft solely via the second drive torque (e.g. EV D1); 
b. driving the drive shaft via the first drive torque and the second drive torque, wherein the first transmission input shaft and the second transmission input shaft are connected together via a constant transmission mode (when engine torque and motor torque is ON; it performs in HEV mode);
 c. driving the drive shaft via the first drive torque or the second drive torque, wherein the first drive torque or the second drive torque is transferred via a first transmission mechanism (CL1) and via a second transmission mechanism (SL1) (see Fig.2; e.g. in HEV D1); 
d. driving of the drive shaft via only the second drive torque (e.g. EV D1), wherein the second drive torque can be transferred to the drive shaft via a first constant transmission mechanism (CL3 or SL1) and via a second constant transmission mechanism (SL3 or SL1) (as shown in Fig.2,   EV D1 mode: CL3 AND SL1 are engaged); 
wherein the first planetary transmission is the only planetary transmission within the transmission assembly (as shown in Fig.1, PG is the only planetary transmission within power transmission apparatus).
Allowable Subject Matter
Claims 15-17,19,  27, 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination neither discloses nor renders obvious a transmission assembly for a hybrid vehicle having an internal combustion engine and an electric machine, wherein a first drive torque of the internal combustion engine and a second drive torque of the electric machine are transferable to a drive shaft of the hybrid vehicle via the transmission assembly; specifically, “wherein the first clutch connects the first transmission input shaft to the second transmission input shaft and additionally the first transmission input shaft to a first component of the first planetary transmission in an engageable manner and a disengageable manner via the constant transmission mode; wherein the sixth clutch connects the second transmission input shaft to a second component of the first planetary transmission via the constant transmission mode; and wherein the seventh clutch connects the second component of the first planetary transmission to a housing of the transmission assembly in an engageable manner and a disengageable manner” and in combination with the remaining structure of claim 15.
The prior art of record alone or in combination neither discloses nor renders obvious a transmission assembly for a hybrid vehicle having an internal combustion engine and an electric machine, wherein a first drive torque of the internal combustion engine and a second drive torque of the electric machine are transferable to a drive shaft of the hybrid vehicle via the transmission assembly; specifically, “a third clutch, wherein the third clutch connects two components of the second planetary transmission together in an engageable manner and a disengageable manner to lock the second planetary transmission; and a fourth clutch, wherein the fourth clutch connects one of the components of the second planetary transmission to a housing of the transmission assembly in an engageable manner and a disengageable manner” and in combination with the remaining structure of claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (US 20140244088) discloses transmission assembly having engine, motor, two planetary gear set and third clutch and fourth clutch as applicant claimed in claim 28; however it does not disclose the modes as claimed. 
Shimaura (US 11440530) discloses transmission assembly having engine, motor, two planetary gear set and third clutch and fourth clutch as applicant claimed in claim 28.
Kim (US 8303447) discloses a transmission assembly (Fig.1, transmission system as mentioned on col.5 line 17) for a hybrid vehicle (title) having an internal combustion engine (ENG) and an electric machine (MG2), wherein a first drive torque of the internal combustion engine (torque of ENG) and a second drive torque (torque of MG2) of the electric machine are transferable to a drive shaft (output shaft that connects to OG) of the hybrid vehicle via the transmission assembly, wherein the transmission assembly comprises: (1) a first transmission input shaft (IS), via which the first drive torque of the internal combustion engine is introduced into the transmission assembly; (2) a second transmission input shaft (e.g. shaft that connects to MG2), via which the second drive torque of the electric machine is introduced into the transmission assembly; (3) the drive shaft (output shaft that connects to OG); (4) at least a first planetary transmission (PG2); (5) a second planetary transmission (PG1); (6) a third clutch (cl2),  (7) a fourth clutch (cl2), however, it does not disclose the first planetary transmission is connected via the second planetary transmission to the drive shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        
/HUAN LE/Primary Examiner, Art Unit 3659